EMBRY, Justice.
The writ of certiorari is quashed as improvidently granted. The writ was granted to review the issue of whether a statement made by petitioner Floyd without having been given the Miranda warnings, and while in custody, was admissible as an incul-patory statement against interest, therefore did not require a predicate of voluntariness. At first glance, it appeared from the opinion of the Court of Criminal Appeals that Floyd’s statement was in response to questions of a police officer. Examination of the record to clarify this point shows that the interrogation of Floyd was by a private person (his own physician) who was neither an instrumentality of the police nor acting at their direction.
Writ quashed.
TORBERT, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.